UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                       :
JULIO CESAR SILVA,
                                       :
                        Plaintiff,     :                         19-CV-5138 (PAE) (OTW)
                                       :
             -against-                 :                         CIVIL CASE MANAGEMENT AND
                                       :                         SCHEDULING ORDER
JOHN DOE CORP d/b/a WESTCHESTER TIRE & :
WHEELS CENTER, et al.,                 :
                                       :
                        Defendants.    :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

          The Court is in receipt of the parties’ Rule 26(f) Meeting and Proposed Case

Management Plan and the request to adjourn the April 16, 2020 Initial Case Management

Conference. (ECF 38, 39). After review of the pleadings and parties’ Rule 26(f) report, the

following scheduling order is entered pursuant to Rule 16 of the Federal Rules of Civil

Procedure:

         Initial Case Management Conference. The April 16, 2020 Initial Case Management

Conference is hereby adjourned to July 7, 2020 at 10:30 am in Courtroom 20D. Parties are

directed to submit a status letter seven (7) days beforehand, on June 30, 2020.

           Discovery. All fact discovery shall be completed by August 24, 2020.

           Discovery Disputes. The parties are required to follow the Court’s

 Individual Practices when seeking Court intervention on discovery disputes. See

 https://nysd.uscourts.gov/hon-ona-t-wang.


           Amendments. Plaintiff may amend the complaint by May 18, 2020.
        Status Letter. A joint letter informing the Court about the status of discovery

 shall be filed with the Court on June 30, 2020. The letter should address any outstanding

 discovery disputes, and the efforts made by the parties to resolve these issues without

 Court intervention. It should also indicate whether the parties wish to schedule an early

 settlement conference and, if so, include proposed dates on at least two consecutive

 weeks. The parties are, however, encouraged to contact the Court earlier if they believe

 a settlement conference sooner would be productive.

        Trial. The parties request a jury trial.



The Clerk of Court is directed to close ECF 39.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: April 8, 2020                                                  Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                   2
